133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Byron GORBY;  James Sanders;  Rita Buckley;  June O'Dell;Lee Terry;  June Armstrong, Appellants,v.Harry O. WILSON;  Ron Hoffman;  Dennis Lemon;  ElaineFordyce;  Cathy Kelley;  James Cain;  EddieGarcia;  City of Grandview, Missouri;  Appellees,Missouri Local Government Employees Retirement System.
No. 97-2409WM.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 11, 1997.Filed Dec. 17, 1997.

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Byron Gorby and five other employees of the City of Grandview, Missouri, appeal the magistrate judge's order dismissing their 28 U.S.C. § 1983 class action lawsuit for failure to state a claim.  Having reviewed the record and the parties' briefs, we are satisfied the magistrate judge correctly applied the well-established rational basis test to the employees' contention that the City's refusal to refund the contributions members of the employee class made to the municipality's pension plan violated equal protection, and we find no basis for reversal of the magistrate judge's analysis.  Accordingly, we affirm for the reasons stated in the magistrate judge's order.  See 8th Cir.  R. 47B.